DETAILED ACTION
This Office Action is in response to Amendment filed August 5, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shape of the top level of the gel” that is “flat, or convex, or irregular” Applicants argue in the REMARKS filed August 5, 2021 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 9, 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 1, it is not clear how the unspecified “liquid” can be drained through the claimed drainage, because (a) in the arguments included in the REMARKS filed August 5, 2021, Applicants argue that the through-hole 32 in Fig. 3 of Okada et al. would not be able to drain the unspecified liquid from the interior environment of the housing unit, while Applicants originally disclosed that Applicants’ own opening/port 152 shown in Figs. 2C, 2D and 3B of current application can drain the unspecified liquid out from the interior environment of the housing unit, and (b) therefore, if Applicants’ arguments in the REMARKS are correct, it is not clear how the substantially identical opening/aperture disclosed by Okada et al. cannot perform the same function as the opening/aperture disclosed by Applicants.
unless accumulation rate of the unspecified liquid is high enough, the drainage/opening 310 in Fig. 3A of current application may not be able to naturally drain the unspecified liquid since the top surface of the gel 160 is concave and thus would hold the unspecified liquid to a certain degree, and therefore, the claimed draining of the unspecified liquid may be possible only when the unspecified liquid is accumulated at an unexpectedly high rate.
(3) Further regarding claim 1, it is not clear how the unspecified “liquid” can be drained through the claimed drainage, and it is not clear whether, for example, the device shown in Fig. 3A of current Application should be tilted such that the drainage 310 should be at a lower position than the unspecified source of the unspecified “liquid”, or the liquid can be evaporated and the molecules of the unspecified “liquid” can be drained through the claimed drainage.
Claims 2-5, 7, 9, 10 and 20 depend on claim 1, and therefore, claims 2-5, 7, 9, 10 and 20 are also indefinite.
(4) Regarding claim 20, it is not clear what the limitation “the liquid is selected from a group consisting of water and oil” suggests, and whether the limitation suggests that there is water or oil in the claimed device, or the water or oil has already been drained out from the claimed device, and there is no water or oil in the claimed device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 10 and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Sooriakumar et al. (US 10,081,537)
In the below prior art rejections, the claim imitations “configured to house the sensor die and the electrical coupling” and “configured to drain liquid out from an interior environment of the housing unit to the environment external to the housing unit” recited in claim 1, “configured to protect the sensor die, the electrical coupling, and the substrate from exposure to the liquid” recited in claim 2, “configured to drain the liquid deposited over the gel surface” recited in claim 3, and “the liquid is selected from a group consisting of water and oil” recited in claim 20 specify intended uses or fields of use, and are treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claims 1, 7, 10 and 20, Sooriakumar et al. disclose a device (Fig. 1) comprising: a sensor die (130) (col. 4, lines 47-48); an electrical coupling, which is inherent to form a functioning MEMS device 130 that includes additional microelectronics 150 (col. 5, lines 55-58); a substrate (140) (col. 4, line 49), wherein the sensor die is coupled to the substrate via the electrical coupling, because (a) Applicants do not specifically claim what the phrase “is coupled to” suggests, (b) Applicants’ Die 130 is coupled to the Substrate 110 via the Die Attach 120 in Fig. 3A of current application, and (c) likewise, the MEMS device 130 of Sooriakumar et al. is electrically connected to the additional microelectronics 150 that is adhered to the substrate 140; and a housing unit (120 or 160 and LRAPD 110) (col. 4, lines 48-50 and col. 5, lines 8-9), wherein the housing unit and the substrate are inherently configured to house the sensor die (130) and the electrical coupling, and wherein the housing unit (120 or 160 and 110) comprises a drainage (111) (col. 5, lines 11-12) with an opening positioned on a portion of a vertical wall of the housing unit (inner vertical wall of cover 120 and LRAPD 110), wherein the drainage is inherently configured to drain liquid out from an interior environment of the housing unit (10) to the environment external to the housing unit, which is also directed to an intended use as discussed above, especially when Applicants do not specifically claim what the liquid refers to, and how the liquid is drained through the drainage (claim 1), wherein the drainage (111) is positioned at a liquid collection point, because (a) Applicants do not specifically claim what “a liquid collection point” refers to, and where it is located, and (b) therefore, when the unspecified liquid is drained through the opening or drainage 111 of Sooriakumar et al., whether the unspecified liquid is physically drained or evaporated and then drained, the location of the opening or drainage 11 of Sooriakumar et al. is positioned at a liquid collection point (claim 7), the sensor die (130) is a pressure sensor (claim 10), and the liquid is selected from a group consisting of water and oil, which is also directed to an intended use as discussed above (claim 20).

Claims 1-5, 7, 10 and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Okada et al. (US 4,838,089)
In the below prior art rejections, the claim imitations “configured to house the sensor die and the electrical coupling” and “configured to drain liquid out from an interior environment of the housing unit to the environment external to the housing unit” recited in claim 1, “configured to protect the sensor die, the electrical coupling, and the substrate from exposure to the liquid” recited in claim 2, “configured to drain the liquid deposited over the gel surface” recited in claim 3, and “the liquid is selected from a group consisting of water and oil” recited in claim 20 specify intended uses or fields of use, and are treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claims 1-5, 7, 10 and 20, Okada et al. disclose a device (Figs. 13 and 15) comprising: a sensor die (18) (col. 6, line 68); an electrical coupling (24) (col. 3, lines 41-43); a substrate (12) (col. 6, line 68 - col. 7, line 1), wherein the sensor die is coupled to the substrate via the electrical coupling; and a housing unit (10) (col. 3, line 13), wherein the housing unit and the substrate are inherently configured to house the sensor die (18) and the electrical coupling (24), because (a) Applicants do not specifically claim what “to house the sensor die and the electrical coupling” refers to, and the configuration of the housing unit and the substrate “to house the sensor die and the electrical coupling”, (b) Merriam-Webster dictionary defines to “house” as “to serve as a shelter or container for”, and therefore, the substrate or sensor board 12 houses or contains the sensor die 18 and the electrical coupling 24 together with the housing unit 10, and (c) the limitation “to house the sensor die and the electrical coupling” is directed to an intended use as discussed above, and wherein the housing unit comprises a drainage (32) (col. 6, lines 41-42) with an opening positioned on a portion of a vertical wall of the housing unit, because in Applicants’ elected embodiment shown in Fig. 3A of current application, the opening 310 is also a drainage 310, wherein the drainage is inherently configured to drain liquid out from an interior environment of the housing Applicants do not specifically claim what the liquid refers to, and how the liquid is drained through the drainage (claim 1), further comprising a gel (52) (col. 7, lines 1-2) filled within the interior environment of the housing unit (10) covering the sensor die (18) and the substrate (12), wherein the gel is inherently configured to protect the sensor die, the electrical coupling (24), and the substrate from exposure to the liquid, which is also directed to an intended use as discussed above (claim 2), wherein the drainage (32) is inherently configured to drain the liquid deposited over a surface of the gel, which is also directed to an intended use as discussed above (claim 3), the gel (52) is selected from a group consisting of silicone and fluoro silicone; please note that “silicon gel” stated by Okada et al. is a typo of “silicone gel” (claim 4), and the gel (52) is thick enough to cover the sensor die (18) and the electrical coupling (24) (claim 5), the drainage (32) is positioned at a liquid collection point, because (a) Applicants do not specifically claim what “a liquid collection point” refers to, and where it is located, and (b) therefore, when the unspecified liquid is drained through the opening or drainage 32 of Okada et al., whether the unspecified liquid is physically drained or evaporated and then drained, the location of the opening or drainage 32 of Okada et al. is positioned at a liquid collection point (claim 7), the sensor die (18) is a pressure sensor (Title) (claim 10), and the liquid is selected from a group consisting of water and oil, which is also directed to an intended use as discussed above (claim 20).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sooriakumar et al. (US 10,081,537) in view of Wade et al. (US 8,230,743)  The teachings of Sooriakumar et al. are discussed above.
Regarding claims 2-5, Sooriakumar et al. differ from the claimed invention by not further comprising a gel filled within the interior environment of the housing unit covering the sensor die and the substrate, wherein the gel is configured to protect the sensor die, the electrical coupling, and the substrate from exposure to the liquid (claim 2), wherein the drainage is configured to drain the liquid deposited over a surface of the gel (claim 3), the gel is selected from a group consisting of silicone and fluoro silicone (claim 4), and the gel is thick enough to cover the sensor die and the electrical coupling (claim 5).
Wade et al. disclose a device (Fig. 1) comprising: a sensor die (18; pressure sensing die and 36; signal conditioning circuitry), an electrical coupling (34; wire bond or 38; bond wire or bond wires); a substrate (12; package substrate), wherein the sensor die is coupled to the substrate via the electrical coupling; and a housing unit (17; inner housing member), wherein the housing unit and the substrate are configured to house the sensor die (composite element of 18 and 36) and the electrical coupling (34 or 38), a gel (13) (col. 5, lines 20-22) filled within the interior environment of the housing unit inherently configured to protect the sensor die, the electrical coupling, and the substrate from exposure to the liquid, which is also directed to an intended use as discussed above (claim 2), wherein the gel (13) is selected from a group consisting of silicone and fluoro silicone (col. 5, lines 34-35) (claim 4), and the gel (13) is thick enough to cover the sensor die (composite element of 18 and 36) and the electrical coupling (34 or 38) (claim 5).
Since both Sooriakumar et al. and Wade et al. teach a device, it  would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the gel disclosed by Sooriakumar et al. can have the material composition and configuration of the gel disclosed by Wade et al., because (a) Sooriakumar et al. disclose that “In some pressure sensing applications, a waterproof gel coating can be used to cover an outer surface of a pressure sensor, such as the MEMS device 130 in FIG. 1, to protect the pressure sensor” on lines 18-21 of column 5, (b) a silicone gel has been commonly employed as a waterproof gel coating in forming a MEMS device or a pressure sensor as disclosed by Wade et al, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416, and (c) the configuration of the gel covering both a MEMS device or a pressure sensor, additional microelectronics, and the electrical coupling between them as shown by Wade et al. has been commonly and widely adopted to protect the MEMS device or pressure sensor and additional microelectronics to improve performance and lifetime of the device.  In .
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sooriakumar et al. (US 10,081,537) or Okada et al. (US 4,838,089)  The teachings of Sooriakumar et al. and Okada et al. are discussed above.
Sooriakumar et al. further disclose for the device of Claim 1 that the sensor die (130) comprises an integrated micro-electro-mechanical system (MEMS), because the MEMS device 130 also includes additional microelectronics 150.
Also, Okada et al. further disclose for the device of Claim 1 that the sensor die (18) comprises an integrated micro-electro-mechanical system (MEMS), because the sensor chip 18 comprises an electrical connection 24 and a mechanical element (semiconductor pressure sensor; Title).
Sooriakumar et al. or Okada et al. differ from the claimed invention by not showing that the sensor die further comprises a complementary metal-oxide-semiconductor (CMOS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the additional microelectronics 150 of Sooriakumar et al. and the sensor chip 18 disclosed by Okada et al. can comprise a CMOS, because (a) a CMOS is compatible with the manufacturing process of the MEMS devices, and (b) therefore, a CMOS has been commonly employed in forming a control circuitry such as the signal conditioning circuitry disclosed by Sooriakumar et al. and Okada et al. in conjunction with a MEMS device.

Response to Arguments
Applicants’ arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ arguments traversing the 35 USC 112(b) rejections are not persuasive, because (a) for Applicants’ to be able to make persuasive arguments, Applicants first need to claim what the unspecified liquid is in claim 1 since the pull of gravity should be strong enough to drain the unspecified liquid having an unspecified bonds to the surroundings and an unspecified viscosity, and (b) in addition, for gravity to drain the unspecified liquid out from the interior environment of the housing unit, the shape of the gel should not be concave as currently shown, but Applicants did not originally disclose other shapes of the gel.
Applicants argue that “The shape of the top level of the gel may be concave, flat, or convex, or irregular, or gel may not even be present”, and that “Gravity will drain the liquid down to the level of the drainage/opening 310.”  It is not clear what Applicants argue about.  When the top surface of the gel is concave as shown in current application, gravity cannot pull the unspecified liquid down to a higher level of the claimed drainage.  Also, when there is no gel as Applicants argue, it is not clear whether Applicants argue that the interior environment of the housing unit would be filled with the unspecified liquid, which may short the claimed sensor die and the electrical coupling when the liquid is water as recited in claim 20, which would further render claim 1 indefinite if Applicants’ arguments are correct.  Furthermore, without the gel, the 
The Examiner notes that, while the Examiner used the embodiment shown in Figs. 13 and 15 of Okada et al., Applicants used the embodiment shown in Fig. 3 of Okada et al. to traversed the prior art rejection.
The Examiner further notes that Applicants argued against the intended use limitation of draining liquid out from the interior environment of the housing unit, while Applicants did not originally disclose how to drain liquid out from the interior environment of the housing unit even when some embodiments of current application, see Figs. 2C, 2D and 3B of current application, have an opening or port 152 at the top of the housing unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Degani et al. (US 5,473,512)
Dudderar et al. (US 5,767,447)
Nakazawa et al. (US 4,546,412)
Hirao et al. (US 5,586,388)
Chiou et al. (US 10,244,644)
Higgins (US 8,946,833)
Doraisamy et al. (US 10,787,361)
Lo (US 9,362,479)
Kim et al. (US 6,927,482)

Adams (US 4,842,685)
Chiou et al. (US 8,191,423)
Leaders et al. (US 10,281,437)
MacNeil et al. (US 11,054,329)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 17, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815